IN TI~IE UNI'I`EI) STATES ])IS'I`RICT COURT
FOR THE DISTRICT OF COLUMBIA

MASHOUR ABDULLAH MUQBEL
ALSABRI (ISN 324)

Petitioner,

v. Civil Action No. 06~1767 (RCL)

BARACK OBAM`A, President of the
Uniteci States, et m'.,

Respondents.

  ed: ORDER

Upon consideration of Respondents’ U`nopposed Motion for Extensiolx of Time to Respond to

the Court’s May 6, 2013 Order, it is hereby ORDERED that
l. Respondents’ motion is GRANTED;

2. Respondents shall respond to the Couzt’s May 6, 2013 Order no later than June ]2,

2013.

Signed by Royce C. La:nberth, Chief]clcige, on H'»<»_~;/ 9 , 2013